United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 17, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41472
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellant,

versus

MIKHAEL CHARLES DORISE,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 3:02-CR-10-ALL
                       --------------------

Before JONES, Chief Judge, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Mikhael Charles Dorise was charged with bank robbery, use of

a firearm during and in relation to a crime of violence, and

being a felon in possession of a firearm.    Dorise waived his

right to counsel and proceeded to trial pro se.    A jury convicted

Dorise on all three counts.   Dorise was sentenced to 411 months

of imprisonment, five years of supervised release, $199 in

restitution, and a $300 special assessment.    Represented by

appointed counsel, Dorise now appeals.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41472
                                -2-

     Dorise’s sole issue on appeal is whether he was competent to

waive his right to counsel.   At the hearing on Dorise’s motion

for self-representation, Dorise responded appropriately and

coherently to all of the magistrate judge’s questions.   The

record reflects that Dorise had a good understanding of the

proceedings against him.   The magistrate judge did not err in

finding that Dorise knowingly and willingly waived his right to

counsel.   See Dusky v. United States, 362 U.S. 402, 402 (1960);

Dunn v. Johnson, 162 F.3d 302, 307-08 (5th Cir. 1998).

     AFFIRMED.